Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 20 June 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Windham, June 20th 1781.
                        
                        I am now at my third day’s march with the 1st regiment, having experienced a great inconvenience from the ox
                            teams which bring the tents at the camp only at Night and very Long after the arrival of the Troops, many waggons of all
                            kinds broken, and the artillery horses are very weak considering the badness of the roads. However, I expect to arrive at
                            Hartford on the Fifth day but as the same inconveniencies may be greater still for the other divisions that follow me, I
                            believe I shall be obliged to stay a couple of days at Hartford to rally the Whole, and from whence I propose setting out
                            to go to New Windsor and take Your Excellency’s orders.
                        I have received your Excellency’s Letters of the 13th and 17th instant. As I have read in the Letter that the
                            Ch. de La Luzerne writes to the Count de Grasse, that your Excellency preferred that he should make his first appearance
                            at New York, I wrote in  to mine, that I submitted, as I ought, my opinion to yours; That Letter
                            is gone with the Concorde: The Count de Barras having told me, before my departure, that he
                            proposed sending another frigate, I have left a duplicata with him In which I have put all the paragraph of your Letter
                            which relates to the different points where you desire he should take Land on this coast. I add that it is not possible to
                            tell him before hand where the Enemy’s fleet will be that probably it will cruize either off New york or chesapeak or will
                            be anchored in one of these two points.
                        I send to the Count de Barras the paragraph of your Excellency’s Letter of the 17th June. I am ignorant of
                            what he will answer, but I can say to Your Excellency from the conversation I have had with him, the night before I left
                            Providence, that he wants a prodigious quantity of Seamen, that he intends taking all he can from the convoy and the Sagittaire which he proposes to leave at Boston unarmed, and that, with all, he will be put to
                            it to man the battle of line ships that remain and that it is very far from being in his power to arm the Fantasque, as to
                            men and guns.
                        I congratulate your Excellency on General Greene’s Success, but I would prefer to hear that he is united and
                            joined to the Marquis de La fayette to defend Virginia, rather that all Successes whatever in Carolina, where I don’t
                            think he is a condition to take Charlestown. I am with respect and personal attachment, Sir, Your Excellency’s Most
                            obedient humble servant
                        
                            le Cte de Rochambeau

                        
                    